DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of claims 2 and 20 in the reply filed on 3 August 2021 is acknowledged.  It is noted herein that the claims have been amended, as suggested by the Examiner in the Restriction Requirement set forth on 8 February 2021, wherein it was acknowledged that there was most likely a typographical error with respect to claims 3 and 21 and wherein said claims should most likely recite a “second amino acid sequence” that is L3.  See the original Restriction Requirement at page 2.
The claims have been amended to recite “wherein said second amino acid sequence is L3 sequence of CDR3” and as such the Restriction Requirement is hereby withdrawn.

Claim Status
	Claims 1-37 are currently pending and under exam herein.

Priority
	The instant application claims the benefit of priority to US Provisional application 62/380,176, filed 26 August 2016.  Priority is acknowledged.


Information Disclosure Statement
The Information Disclosure Statement filed 1 July 2020 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Drawings
	The Drawings submitted 24 August 2017 and the replacement Drawings submitted 31 October 2017 are not accepted.  See Sequence Disclosure Compliance information:  
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
1.  Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

2.  Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.  See Figure 16 that includes amino acid sequences without the appropriate SEQ ID Nos. or the appropriate CRF filed.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
In addition to the above issues that arise due to the lack of Sequence disclosure, the disclosure is further objected to because of the following informalities: At paragraph [0035] the phrase “hermal stability” should be amended to read, “thermal stability”.  Correction is requested.
Further, at paragraph [0031], Figure 1 is described as having a depiction “41” of a “user”.  However, no such representation appears in Figure 1.  Correction is requested.
The disclosure is further objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See the Drawings at Figures 13-14.  Correction is required.

Claim Objections
Claims 2, 3, 8, 9, 12, 14, 17, 18, 20, 21, 26-30, and 32-36 are objected to because of the following informalities:  
Claims 2 and 20 recite, “wherein said first amino acid sequence is H3 sequence of CDR3”  The phrase is grammatically incorrect and should be amended to recite “wherein said first amino acid sequence is the H3 sequence of CDR3”.
Claims 3 and 21 recite, “wherein said second amino acid sequence is L3 sequence of CDR3”  The phrase is grammatically incorrect and should be amended to recite “wherein said second amino acid sequence is the L3 sequence of CDR3”.
Claims 8 and 26 recite, “wherein said macromolecular algorithmic unit evaluates the amino acid sequence of H3 loop, L3 loop, or a combination thereof”.  The phrase is grammatically incorrect and should be amended to recite “wherein said macromolecular algorithmic unit evaluates the amino acid sequence of the H3 loop, the L3 loop, or a combination thereof”.
Claims 9 and 27 recite, ““wherein said macromolecular algorithmic unit modifies or optimizes the amino acid sequence of H3 loop, L3 loop, or a combination thereof…”.  The phrase is grammatically incorrect and should be amended to recite “wherein said macromolecular algorithmic unit modifies or optimizes the amino acid sequence of the H3 loop, the L3 loop, or a combination thereof…”.
Claims 12 and 30 recite, “wherein said one or more seed structures are generated based on an energy function of H3 loop, L3 loop…”. The phrase is grammatically incorrect and should be amended to recite “wherein said one or more seed structures are generated based on an energy function of the H3 loop, the L3 loop…”.
Claims 14 and 32 recite, “wherein the step of analyzing optionally comprising analyzing one or more residues…”.  The phrase is grammatically incorrect and should be amended to recite, “wherein the step of analyzing optionally comprises analyzing one or more residues…”.
Claims 17 and 35 recite, “wherein the step of analyzing comprising removing immunogenic motifs”.  The phrase is grammatically incorrect and should be amended to recite, “wherein the step of analyzing comprises removing immunogenic motifs”.
Claims 18 and 36 recite, “wherein the step of analyzing comprising removing one or more motifs…”.  The phrase is grammatically incorrect and should be amended to recite, “wherein the step of analyzing comprises removing one or more motifs”.
Claim 28 recites, “the method of claim 27”.  Claim 27, dependent from the system claim 19,  is also directed to a “system” and therefore, for examination purposes, it will be assumed that this is a typographical error wherein the instant claim should read, “the system of claim 27…”.
Claim 29 recites, “the method of claim 28”.  However, claim 28 depends from claim 27 which is directed to a “system” and not to a “method” (see above).  Therefore, for examination purposes, it will be assumed that this, too,  is a typographical error wherein the claim should read, “the system of claim 28…”.
Claim 33 recites, “the method of claim 32…”.  Claim 32, dependent from system claim 19,  is directed to a “system” and therefore, for examination purposes, it will be assumed that this is a typographical error wherein the claim should read, “the system of claim 32…”.
Claim 34 recites, “the method of claim 33”.  However, claim 33 depends from claim 32 which is directed to a “system” and not to a “method”.  Therefore, for examination purposes, it will be assumed that this, too,  is a typographical error wherein the claim should read, “the system of claim 33…”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the with respect to the claims directed to a computer-implemented method (claims 1-18) and a system (19-36; note objections above with respect to 
 It is noted that claim 37 is directed to “a computer readable storage media” which, for purposes of compact prosecution, will be examined herein.  However, Applicant will note that until such time as the claim language is amended to recite, “non-transitory computer-readable medium”, the claim technically does not belong to a statutory class of invention, as the “computer readable storage media” reads on carrier waves and therefore is not directed to proper patentable subject matter (In re Nuijten, Federal. Circuit, 2006). As noted above, the recitation of a "non-transitory computer-readable medium" would overcome this aspect of the rejection.
With respect to step (2A)(1) the claims are directed to abstract ideas. The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for “analyzing said amino acid sequences”) and mathematical concepts (in particular recitations of “algorithmic unit to generate structures”). 
The claim steps observed to be directed to abstract ideas are as follows: 
Claims 1: “analyzing said amino acid sequences and said VH/VL pairs with the use of a macromolecular algorithmic unit to generate one or more structures”.  Said step of “analyzing” is considered nothing more than a metal operation wherein one can assess the sequences and use mathematics for structure generation.  
	Dependent claims 9-12, 14-18, 27-30, and 32-36 recite additional steps that further limit the judicial exception in independent claims 1 and 19 and, as such, are further directed to abstract ideas.  Said claims elucidate the algorithmic unit optimization/modification using a scoring matrix which is recitation of mathematical processes, and as such are directed also to abstract ideas.  
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
	Independent claims 19 and 37 include a computer-readable storage medium…to perform a method comprising… and a system, respectively and correspond to the same judicially recited exceptions as pertain to claim 1 above.  
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than using obtained data in an abstract mental or mathematical fashion to “generate one or more structures”.  There are no specifics as to the methodology involved in “analyzing” or in “generating a structure” beyond what would reasonably be interpreted as using ones mental skills and thus, under the BRI, one could simply, for example, obtain said data and, for example, by drawing said structure with pen and paper.  Other steps, recited in dependent claims, further include that indicate using mathematical techniques (e.g., matrices).  
2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements that are not an abstract idea as follows:
Claim 1: “obtaining a first amino acid sequence of a complementarity determining region (CDR) associated with a heavy chain and a second amino acid sequence of a CDR associated with a light chain from a database of CDR sequences”; and “obtaining one or more variable heavy (VH) and variable light (VL) structural framework (VH/LV) pairs…”
Claim 19 further includes a “system” made up of “units”.
Claim 37: further includes a “[non-transitory] computer-readable media” with “instructions”.
 Dependent claims 4-7, 10-11, 13, 15-16, , 22-25 and 31 recite steps that further limit the recited additional elements in the claims.  
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as “obtaining” as cited above, perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation 
	Further steps herein directed to additional non-abstract elements of “computer-implemented; system; unit; and storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1-37, the additional elements of data gathering (obtaining “data”) described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     
In the instant application, the prior art to, for example, Fleishman et al. (US 2017/0206308; priority to 7 July 2014) discloses that generating libraries of antibodies is done by receiving amino acid sequences from CDRs and VH and VL information, which is routine, well-understood and conventional in the art [see Fleishman et al. at [0012]; [0020].  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any 
	With respect to claims, the computer-related elements or the general purpose computers do not rise to the level of significantly more than the judicial exception.  Further exemplified in the prior art to Fleishman et al. is the computing elements that are routine, well-understood and conventional. Such as obtaining data from conformation and sequence databases [0104].  Further, the specification also notes that computer processors and systems, as example, are generic systems [0030]; [0031]; [0033]]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Claim Interpretation
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations but the claims herein contain recitations of intended outcomes, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).  Thus the claims herein are given the broadest reasonable interpretation consistent with the indefinite claim language and specification wherein specific structures for the intended uses and/or outcomes as recited in the claims are undefined. It is suggested that the claims be amended to recite active, positive limitations to avoid recitation of intended steps in the claims.
A. Steps that include intended recitations are: 
	Claims 1, 19, and 37: “analyzing said amino acid sequences and said VH/VL pairs with the use of a macromolecular algorithmic unit to generate one or more structures” wherein the intention “to generate one or more structures” is only a recitation of the intended result with no steps whereby any algorithmic unit is operational to perform said function.  
	Claims 5 and 23: “wherein said one or more predetermined developability properties facilitate for selecting one or more VH/VL pairs”, wherein the intention to select for one or more VH/VL pairs is not performed in the claim.
	B.  Claim Definition:  As per the instant Specification at paragraph [0033] the instant recitations of “units” in claims 1, 19, and 37 are interpreted as a collection of programmed computer software codes.  
Contingent Claim Limitations/Claim Interpretation 
	In the interest of compact prosecution, the instant claims are examined to consider all
claim limitations.  
The instant claims include recitations of contingent claim language.  
A.  With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. 
In the instant claims, the following are “contingent” recitations:  
Claim 14: “wherein the step of analyzing optionally compris[ing]es analyzing one or more residues in the H3 or L3 loops to determine a mutation…” wherein the step is claimed as “optional” and thus, under the BRI of the claim, as currently recited, is not required to be performed. 
With respect to the system claim of claim 32, reciting the limitations as in claim 14, 
as per the MPEP (citation above) “the broadest reasonable interpretation of a system
(or apparatus or product) claim having structure that performs a function, which only needs to
occur if a condition precedent is met, requires structure for performing the function should the
condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition
is met and the function is actually performed. See Ex parte Schulhauser, Appeal 2013-007847
(PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both
method claims and system claims. In Schulhauser, both method claims and system claims recited
the same contingent step. When analyzing the claimed method as a whole, the PTAB determined
that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a
contingent step is not satisfied, the performance recited by the step need not be carried out in
order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When
analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable
interpretation of a system claim having structure that performs a function, which only needs to
occur if a condition precedent is met, still requires structure for performing the function should
the condition occur.” Schulhauser at 14. Therefore "[t]he Examiner did not need to present
evidence of the obviousness of the [ ] method steps of claim ] that are not required to be
performed under a broadest reasonable interpretation of the claim (e.g., instances in which the
electrocardiac signal data is not within the threshold electrocardiac criteria such that the
condition precedent for the determining step and the remaining steps of claim 1 has not been
met);" however to render the claimed system obvious, the prior art must teach the structure that
performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 19, and 37 recite, “wherein each of said pairs having one or more predetermined developability properties that facilitate for screening antibodies”.  The claim appears to be grammatically incorrect, however, it is not clear if there is a step missing herein wherein each of the pairs, having one or more predetermined developability properties, are intended to be those that facilitate antibody screening or if, alternatively, the claim should read, “wherein each of said pairs has one or more predetermined developability properties that facilitate antibody screening”.  Applicant is asked to clarify the claim step.  Until such time, it is assumed that obtaining the VH and VL framework pairs is limited to those pairs that somehow have properties for antibody screening.  
	Claims 5 and 23 recite, “wherein said one or more predetermined developability properties facilitate for selecting one or more VH/VL pairs.  The claim step is indefinite with respect to the “selecting” as no selection is made in claim 1 and thus it is unclear as to what selection is intended herein?  Clarification is requested.
	Claims 10, 11, 15, 16, 28, 29, 33, and 34 include the language “well expressing”, which is a relative term as the claim does not define any parameters that would establish what constitutes “well” in the context of expression. Further, the instant Specification does not define 
	Claims 12 and 13 recite, “said one or more seed structures”.  There is insufficient antecedent basis in the claims for “seed structure” as no “seed structure” is recited in claim 1 from which the claims depend.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fleishman et al. (2017/0206308; priority to 7 July 2014).  Teachings from the prior art appear in italics within the body of the instant rejection.  The prior art is relied upon herein for all that it teaches within the four corners of the reference.  
Claims 1, 19, and 37 are directed to:
obtaining a first amino acid sequence of a CDR associated with a heavy chain and a second amino acid sequence of a CDR associated with a light chain from a database of CDR Fleishman et al. disclose obtaining sequences from CDR databases at least at paragraphs[0012]; [0015]);
obtaining one or more variable heavy (VH) and variable light (VL) structural framework (VH/VL) pairs, wherein each of said pairs having one or more predetermined developability properties that facilitate for screening antibodies (Fleishman et al. disclose VH and VL structural framework whereby said framework includes developability properties, such as thermal stability at least at paragraphs [0011]; [0017]);
analyzing said amino acid sequences and said VH/VL pairs with the use of a macromolecular algorithmic unit to generate one or more structures (Fleishman et al. include analysis of amino acid sequences and VH/VL frameworks using point specific scoring matrices (PSSM) at least at paragraphs [0022]; [0139]; [0140]; [0222]).
	With respect to claims 2 and 20, Fleishman et al. disclose amino acid sequences that are H3 sequences of a CDR3 at least at paragraph [0127]; [0222]; [0281].
	With respect to claims 3 and 21, Fleishman et al. disclose sequences that are L3 of a CDR3 at least at paragraphs [0281]; [0304].
	With respect to claims 4 and 22, Fleishman et al. disclose CDR3 sequence database at least at paragraph [0304].
	With respect to claims 5 and 23, Fleishman et al. disclose selection of VH/VL frameworks at least at paragraphs [0128]; [0219].
	 With respect to claims 6 and 24, Fleishman et al. disclose immunogenicity as a property at least at paragraphs [0100]; [0102]; [0107].
With respect to claims 7 and 25, Fleishman et al. disclose the properties of thermal stability at least at paragraph [0022].
claims 8 and 26, Fleishman et al. disclose H3 and L3 loop sequences at least at paragraphs [0259]; [0401].
With respect to claims 9-16 and 27-24, Fleishman et al. disclose PSSM at least at paragraphs [0139]; [0159];[0317];[0321].
With respect to claims 17-18 and 35-36, Fleishman et al. disclose removal of motifs at least at paragraphs [0140]-[0145] with respect to PSSM and implementation of design constraints.
	As such, the prior art to Fleishman et al. anticipate each of the claims 1-37 and is relied upon for all that it teaches therein.

Conclusion
	No claims are allowed.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.



Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631